DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
Claim 11 1st line “wherein the claim 7” needs to be removed.
Claim 20 “the gaze yaw value” and “the pitch value” has no antecedent basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 25 of U.S. Patent 11,314,324 B2.  
Listed in the following table is a limitation-to-limitation comparison of the examined claim and the conflicting claim. 
Application being examined 17,677,320 (hereafter ‘320 application)
Conflicting parent Patent 11,314,324 (hereafter ‘324 patent)

Claim 1:

1. A method comprising: 

     identifying a face region in an image; 

     determining a plurality of facial landmarks in the face region;


     determining, based at least in part on the plurality of facial landmarks, a pose of the face region; 




     identifying, based at least in part on the pose, a first eye region and a second eye region within the face region; 


     inputting the first eye region into a first neural network and the second eye region into a second neural network; 
     receiving a first feature vector from the first neural network and a second feature vector from the second neural network; 


     determining a first eyelid opening value based at least in part on the first feature vector and a second eyelid opening value based at least in part on the second feature vector; 



   inputting the first eyelid opening value and the second eyelid opening value into a third neural network; and receiving, from the third neural network, a gaze yaw value or a pitch value associated with the first eyelid opening value or the second eyelid opening value.

Claim 25: 

25. A method comprising: 

     identifying a region of interest containing a face region in an image;   
    
 determining a plurality of facial landmarks in the face region of said region of interest; 

     transforming, based at least in part on said plurality of said facial landmarks, said face region within said region of interest into as a transformed face region having a given pose; 

     identifying, based at least in part on transformed landmarks within said transformed face region, a pair of eye regions within said transformed face region; 

     feeding each identified eye region of said pair of eye regions to a respective first and second convolutional neural network, each network configured to produce a respective feature vector comprising a plurality of numerical values; 

     

     feeding each feature vector to respective first and second eyelid opening level neural networks to obtain respective measures of eyelid opening for each eye region; and

     

     feeding each feature vector either as a concatenated vector or as separate input maps to a gaze angle neural network to generate gaze yaw and pitch values with the measures of eyelid opening, wherein said first and second convolutional neural network, first and second eyelid opening and gaze angle neural networks are jointly trained based on a common training set.


Claim 25 of ‘324 patent teaches every limitation recited in claim 1 of ‘320 application and therefore anticipates the limitations set forth in claim 1 of the examined application. 

Claims 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 25 of U.S. Patent 11,314,324 B2, in view of Linden (US Publication 2019/0303724 A1).
Claim 16 recites: 
One or more non-transitory computer-readable media storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations comprising: 
identifying a face region in an image; 
determining a plurality of facial landmarks in the face region; 
determining, based at least in part on the plurality of facial landmarks, a pose of the face region; 
identifying, based at least in part on the pose, a first eye region and a second eye region within the face region; 
inputting the first eye region into a first neural network and the second eye region into a second neural network; 
receiving a first feature vector from the first neural network and a second feature vector from the second neural network; 
determining a first eyelid opening value based at least in part on the first feature vector and a second eyelid opening value based at least in part on the second feature vector; 
inputting the first eyelid opening value and the second eyelid opening value into a third neural network; and 
receiving, from the third neural network, a gaze yaw value or a pitch value associated with the first eyelid opening value or the second eyelid opening value.

Claim 17 recites: 
A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that, when executed by the one or more processors, cause the system to perform operations comprising: 
identifying a face region in an image; 
determining a plurality of facial landmarks in the face region; 
determining, based at least in part on the plurality of facial landmarks, a pose of the face region; 
identifying, based at least in part on the pose, a first eye region and a second eye region within the face region; 
inputting the first eye region into a first neural network and the second eye region into a second neural network; 
receiving a first feature vector from the first neural network and a second feature vector from the second neural network; 
determining a first eyelid opening value based at least in part on the first feature vector and a second eyelid opening value based at least in part on the second feature vector; 
inputting the first eyelid opening value and the second eyelid opening value into a third neural network; and 
receiving, from the third neural network, a gaze horizontal value or a gaze vertical value associated with the first eyelid opening value or the second eyelid opening value.

Note claim 17 last act recites “receiving … a gaze horizontal value or a gaze vertical value” rather than “a gaze yaw value or a pitch value” as recited in claim 1 or claim 16. A yaw value is defined as rotation about vertical axis (i.e., horizontal angle), and a pitch is a rotation about horizontal axis (i.e., vertical angle). Therefore claim 25 of ‘324 patent teaches the acts (operations) recited in claims 16 and 17 as applied above to claim 1. 
Claim 1 of ‘324 patent further teaches an apparatus for performing the operations. The claims of ‘324 patent, however, do not disclose a system comprising one or more processors and one or more non-transitory computer-readable media as recited in claims 16 and 17. 
Linden is evidenced that a system comprising such elements for performing a computer-implemented method is well-known and practiced (FIG. 3; claim 9; claim 15). It would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a system as disclosed in Linden in order to execute operations of a computer-implemented method. 

Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejections applied above are overcome.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to method, media and system for eye gaze estimation. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“identifying a face region in an image; 
determining a plurality of facial landmarks in the face region; 
determining, based at least in part on the plurality of facial landmarks, a pose of the face region; 
identifying, based at least in part on the pose, a first eye region and a second eye region within the face region; 
inputting the first eye region into a first neural network and the second eye region into a second neural network; 
receiving a first feature vector from the first neural network and a second feature vector from the second neural network; 
determining a first eyelid opening value based at least in part on the first feature vector and a second eyelid opening value based at least in part on the second feature vector; 
inputting the first eyelid opening value and the second eyelid opening value into a third neural network; and 
receiving, from the third neural network, a gaze yaw value or a pitch value associated with the first eyelid opening value or the second eyelid opening value.”
	
Independent claims 16-17 have similar limitations as recited in claim 1 above.

The following prior art is considered particularly related to the current application. 
Linden (US Publication 2019/0303724 A1). Linden discloses techniques for generating 3D gaze predictions based on a deep learning system, such as a neural network (ABSTARCT). A face image is input and left and right eye regions are detected from the input image (FIG. 6 #610-620). Warped face image, warped left eye image and warped right eye image are fed into respective neural networks (FIG. 7 “CNN 720” for face, “CNN 722” for the left eye and “CNN 724” for the right eye). The output from each eye CNN 722 and 724 is concatenated with other parameters through a concatenation layer 732 and a concatenation layer 734, respectively (FIG. 7; para. [0059]). The combined feature vector resulting from each concatenation is fed to a fully connected module (shown as a fully connected module 742 for the left eye and a fully connected module 744 for the right eye) (FIG. 7; para. [0059]). Subsequently, left eye and right eye gaze vectors are generated.  Linden further mentions a parallel structure of the neural network (FIG. 6 #650; para. [0054]).
Yabuuchi et al (US 2019/0043216 A1, hereafter Yabuuchi). Yabuuchi discloses an apparatus for estimating a line-of-sight direction of a person (ABSTRACT). Yabuuchi extracts left eye partial image and right eye partial image from an input facial image based on a plurality of feature points (FIG. 8A-8C). Extracted left and right eye partial images are input into a neural network for determining gaze direction (FIG. 7; para. [0087]-[0091]; para. [0115]).
Shimizu et al. (US Publication 2003/0202685 A1, hereafter Shimizu). Shimizu discloses an apparatus for making ID information to prepare an ID card in which eye-opening degree in a facial image is estimated (ABSTRACT). Specifically, feature points of eyes are extracted and input into a neural network and a facial image with the most opened eye is selected as the optimal image (para. [0070]-[0071]). 
 Sud et al. (US Publication 2018/0314881 A1, hereafter Sud). Sud discloses a system for estimating users’ expressions through machine learning (ABSTARCT). Specifically, facial images are captured and input into a neural network for determining expressions including anger, closed eyes, happiness, neutral, and surprise (FIG. 3; para. [0016]).
Zhang et al. (Zhang, X., et al., “MPIIGaze: Real-World Dataset and Deep Appearance-Based Gaze Estimation”, arXiv:1711.09017v1 [cs.CV] 24 Nov 2017). Zhang discloses a deep appearance-based gaze estimation machine-learning model (Abstract). Zhang teaches detecting a face region from an input image, determining a plurality of facial landmarks, determining face (head) pose, and identifying eye image (Fig. 1). Zhang further inputs the eye image and pose data into a CNN model for estimating gaze angle (Fig. 1; Fig. 10; page 7 section 4.3).  
Other reference searched but not listed above is recorded in form PTO-892. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664